TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                      NO. 03-21-00328-CV



                                   Dalith A. Regost, Appellant

                                                 v.

                                     Julien Regost, Appellee


              FROM THE 250TH DISTRICT COURT OF TRAVIS COUNTY
 NO. D-1-FM-19-006487, THE HONORABLE AMY CLARK MEACHUM, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant Dalith A. Regost complains of the trial court’s decisions appointing her

and appellee Julien Regost as joint managing conservators of their child L.C.R. and awarding

Julien the right to determine the child’s primary residence. 1 We affirm the trial court’s decree.


                        FACTUAL AND PROCEDURAL SUMMARY

               Dalith and Julien married in August 2017, and L.C.R. was born in September

2017. The parties filed for divorce in 2019, with Julien filing in September and Dalith filing a

counterpetition in October. In mid-October 2019, the trial court signed agreed temporary orders,

which appointed the parents as joint managing conservators and provided that Julien would have

possession from Sunday through Wednesday, that Dalith would have possession from


       1 Because the parties share the same last name, we will refer to them by their first names.
We will refer to the child by his initials. See Tex. R. App. P. 9.9.
Wednesday through Sunday, and that the parents would exchange L.C.R. at the police station.

The parties filed various motions asserting violations of the temporary orders, and the trial court

twice signed additional temporary orders relating to Dalith withholding possession of L.C.R.

                On July 21, 2020, about a week after Julien filed an amended petition seeking

“primary possession,” a final hearing was held, and the trial court heard testimony by Julien;

Dalith; Dalith’s mother, Maria Gamboa; Dalith’s friend, Leticia Martinez; Child Protective

Services Investigator Paul Cheever; and the parties’ attorneys. 2 Julien testified about moving to

the United States from Europe, entering a relationship with Dalith, and deciding with Dalith to

have a child. He testified that difficulties arose due to the parents’ schedules and after Gamboa

came to live with them, saying that Gamboa “doesn’t like me since the beginning anyway,

something against—against me, and I know.” He tried to improve his relationship with Gamboa,

but she never liked him, and he said, “[I]t’s fine for me. I mean, I don’t have to be in love [with]

my mother-in-law. It’s okay.” Julien testified that he quit his job as a pastry chef after Dalith

complained that he was not making enough money. He started truck-driving school but quit

when he realized it would be too difficult and when Dalith again complained that he was not

making money. Julien then drove for Uber and Lyft until he was arrested in 2019 for assault

causing injury to a child. Julien explained that two days before he was arrested, Gamboa and

Dalith had called the police to make a similar report, but the police came to the house, checked

on L.C.R., and “said, Nothing happened.” Two days later, Gamboa called the police again, and

when Julien arrived home, he was arrested and placed in jail. Julien later learned that while he

was in jail, Dalith “call[ed] the bank and volunteer[ed] to have [his] car repossessed,” offering

into evidence a voluntary repossession form signed in September 2019 and testifying that at the

       2   Gamboa and Martinez testified through an interpreter.
                                                 2
time of the repossession, his only source of income was as a driver. Julien testified that the

assault charge had been dismissed and that the allegation was false. Julien agreed that there was

a charge pending against him for assault family violence against Gamboa.

               After moving out of the family’s house, Julien lived in an Airbnb where he had

his own room and shared a bathroom. He said he had shared the house with “[p]eople who take

a room at the Airbnb,” explaining that “[t]he people stay two weeks, and they leave, and they

have not so many people because of the COVID-19.” The week of the hearing, he signed a

six-month lease to move into a studio and was in the process of moving. He was moving

because he wanted to “just be with [L.C.R.] in the studio, just being together and no other

people.” Julien testified that he had not yet received any child-support payments from Dalith,

although he was not sure “how to get the child support, so I didn’t really check about it.” If he

received child support from Dalith, Julien said, he would have more income to use towards his

living situation. He was working at a restaurant, and his hours were from 3:00 a.m. to 11:30 a.m.

When he has possession of L.C.R., however, “My schedule change[s]. When I have [L.C.R.], I

work 9:00 a.m. to 3:00 p.m., and I put [L.C.R.] in daycare.”

               Julien testified that Dalith had called CPS multiple times to allege misconduct by

Julien, making allegations “from the very first hearing.” He denied her allegations that he had

hit L.C.R. or that he had committed any sexually inappropriate behavior—saying, “No, I didn’t

do anything,”—and testified that she had made her allegations about him masturbating in front of

L.C.R. at the hearing on temporary orders. He had dealt with three CPS investigators and had

been interviewed multiple times, and “[t]hey ruled out everything.” Julien also testified about

Dalith’s lack of cooperation with the trial court’s temporary orders, saying that she did not

always exchange the child as scheduled and repeatedly denied him possession, including

                                                3
Christmas, Julien’s birthday, and Father’s Day. Julien said that as reasons for denying him

possession, Dalith gave him “pretty much everything. Like the simple no to open cases with

CPS,” and he had had to file “multiple habeas actions to try and get her to follow the Court’s

order.” He testified that he withheld possession once for medical reasons in March 2020. Julien

explained that Dalith had told him that L.C.R. had had a fever for about a week, and when she

brought the child to Julien for his possession period, L.C.R. “was not okay. He was, like, not

sick, but there—something was going on, and I try to figure out what’s going on. He still have

fever, a lot of fever this day . . . .” When Julien changed L.C.R.’s diaper, he realized:


       on [L.C.R.’s] bottom area was like very, very bumpy, so I got—I got a little bit
       scared about it, and I give him Tylenol to reduce the fever. He was kind of okay.
       But anyway, I decide to take him to the—to the emergency room in South Austin,
       and they—they were really concerned about it, and they told me to go right away
       to the—to check in the hospital because they told me [L.C.R.] has an abscess on
       his bottom area. And he has to—to be—like, he had to have some surgery, and
       she told me—the—the doctor told me to go right away, and she even told me to
       use an EMS. I was, like, No, it’s fine. I take my car. So I went to the hospital,
       and [L.C.R.] has the surgery to remove the abscess.


After surgery, Julien “went to Court to ask the judge if I can keep him until he recover, so—the

judge say no. He can go back with his mom. And the same day, I just wait on [L.C.R.] until his

mom complained with the judge.” Julien testified that the only CPS report he had made against

Dalith was related to his discovery of L.C.R.’s abscess.

               Julien testified that he wanted L.C.R. to “do the child therapy and make sure he’s

fine” but that it had been hard to find a therapist for a child of L.C.R.’s age, particularly during

the pandemic, because most therapists want to do virtual meetings. Julien testified that although

L.C.R. cries at exchanges, “Most of the time he’s really tired, so it doesn’t really help,” and

Dalith “just tak[es] forever to do the exchange.” Once the exchange is done, Julien said, L.C.R.


                                                  4
is back to “really happy” within “five minutes after we start talking to each other.” Julien tries to

keep L.C.R. on a normal schedule, the child eats well with him, and is learning French and

English in addition to the Spanish he speaks in Dalith’s home. L.C.R. is smiling, happy, and

“perfectly fine” during Julien’s periods of possession, and Julien said, “We play together. I teach

him stuff. I go out with him. . . . And I enjoy with him, and he enjoy with me.”

               Julien was seeking primary possession because L.C.R. “needs to have his dad

around him, and he loves me and I know,” and because Dalith:


       refused to comply with the court order, and she also did an alienation the last time
       we went to court. She refused to let [L.C.R.] see me or be around me, I think it’s
       not nice because I didn’t do anything. And the CPS worker was—like ruled out
       everything. I want just [to] be able to—to decide for the best interest of [L.C.R.]
       for the school or if he has to go to hospital and everything, I do, like, take good
       care of him.


He testified that Dalith “don’t want to co-parent with me” and had told him that he was “a bad

dad” and “not a good person,” including when L.C.R. was present. Julien further testified that he

thought Dalith should have a restricted possession schedule “because of the alienation she did,”

which meant Julien had to make up missed time and “need[ed] to be with [L.C.R.] more.” Julien

had missed thirty-six days of possession time over a six-month period. He said that Dalith had

agreed to the temporary orders “but hasn’t respected it.” Julien introduced into evidence letters

from the Texas Department of Family and Protective Services stating that CPS had investigated

and ruled out the following: an allegation by Dalith of physical abuse by Julien, ruled out in

October 2019; an allegation by Dalith of neglectful supervision, physical abuse, and sexual abuse

by Julien, ruled out in May 2020; and an allegation by Julien of medical neglect and neglectful

supervision by Dalith, ruled out in May 2020. Cheever also testified that nine reports were made

against Julien since April 16, 2020 but did not rise to the level of warranting an investigation,
                                                 5
and an additional report was filed the day before trial. He also introduced May 2020 emails

between Cheever and Julien’s attorney discussing whether there were any open CPS cases that

might justify Dalith’s withholding possession of the child—Cheever told the attorney that there

were no open cases.

               Dalith testified that after she and Julien married and he got his green card, she saw

a “drastic change in his personality. He started, like, being mad, upset all the time. Didn’t want

to interact too much together as a family.” Julien was “very controlling, manipulative,” started

monitoring her by her cellphone, told her not to go out with her friends so much, and told her she

should not wear makeup. After Dalith expressed her desire for a divorce, Julien threatened to

call the police if she left with L.C.R. Dalith testified that during the marriage, she had concerns

about Julien injuring L.C.R. “multiple times”: he once let a door slam on L.C.R.’s arm; he

sometimes pushed L.C.R. with “too much force,” causing him to fall; and he once put L.C.R.

into a stroller “using too much force,” causing the child to cry. Dalith also described an incident

in which she left L.C.R.’s room and was talking to her mother in another room when she heard

L.C.R. “crying, like hysterically like too much.” She and Gamboa ran into the room, where they

found Julien, who had been sleeping on the couch, “already there carrying [L.C.R.] like this with

his face like this (indicating).” Julien told Dalith that L.C.R. had been “crying for so long” and

asked why she had not come in. Dalith responded that the child had just started crying and tried

to take him, but Julien “didn’t want to let me see him.” When Dalith finally got L.C.R., she saw

“redness on his cheek”—a “red mark” that made Dalith think Julien had slapped him.

               Dalith also had concerns during the marriage about Julien’s “sexual tendencies

around” L.C.R., explaining that Julien always wanted to be present during bath time and would

“stand there and watch.” On two occasions, she left to get something and came back to find

                                                 6
Julien with “his hand around [L.C.R.’s] genital area.” Julien told her he was just bathing L.C.R.,

but she asked why he was not “using a wipe” because she was “still using wipe[s].” She said:


       It was uncomfortable, but it was too early to imagine that he was doing anything
       in a—in a bad way, so I let it pass. But then other incidents started happening,
       seeing things with [L.C.R.], like [L.C.R.] touching too much his genital area, in a
       way that was not appropriate for his age. Like didn’t want the—the diaper
       changed, like his reaction to that, hitting his head. And then the most recent—the
       last one that kind of made me think that, yes, there’s a possibility, is that I—one
       morning I saw—we were in the master bedroom, and at that time, we still had
       [L.C.R.’s] crib in—in the bedroom as well. And one morning, really early
       morning, I woke up and I saw Julien completely uncovered, masturbating in front
       of [L.C.R.] because [L.C.R.] was already awake and was sitting there
       watching. . . . I said, Why are you showing that to the—to this baby? And I
       immediately put a cover on him because he was naked. And he kind of tried to,
       like, make it like it was not a big deal. He was, like—I’m just scratching. I said,
       No, I saw what you were doing. Don’t do that. Don’t do that.


               Dalith testified that she never told anyone about those incidents because “for my

culture it’s kind of like ashamed to speak things like this.” She also said she agreed to the

temporary orders, which gave Julien fifty-percent possession, because she “had no other option”

and her lawyer at the time told her she had to accept it. Dalith stated that even at the time she

accepted the orders, she did not think they were in L.C.R.’s best interest because “of the recent

incidents that just happened that still were being investigated, the domestic violence cases

against” Gamboa and L.C.R., and her “concerns regarding Julien’s behavior,” including sexual

abuse. She said, “That’s why I requested a—a guardian ad litem, which was—I still don’t

understand why was not approved, and also because I witness, like, how—how many instances

of neglect from Julien to [L.C.R.].” In addition, L.C.R. had come home from time with Julien

with severe diaper rash that required a doctor’s visit, and she said his behavior is “different. It’s

kind of like he’s sad, and he gets upset, and he doesn’t—it takes time for him to kind of adjust

again and to—to eat well.” L.C.R. “doesn’t want to go with his dad” and is “not comfortable
                                                 7
going with his dad,” and he had begun hitting his head “with a wall or with a chair, kind of like

to show that he’s upset, and it kind of takes time for me just to calm him down.”

               Dalith admitted that she had violated the temporary orders and said it was because

she was concerned about L.C.R.’s safety, apologizing to the court but saying, “[I]t’s like I have

no other option because I see my son is suffering.” However, she also testified that she had

refused Julien possession at Christmas because “I wanted for [L.C.R.] to spend Christmas on a

place where he will have a Christmas tree, his presents. And I didn’t know what was Julien,

since he refused to tell me how—what he was doing at the Airbnb and moving too much.”

Dalith introduced into evidence a video showing L.C.R. crying and saying “Papa no” repeatedly

while he sat in a car and testified that such behavior was common for visits “throughout the

spring of this year.” She said it was clear to her that L.C.R. is “terrified to go with his dad.” She

denied that L.C.R. had ever heard her speaking badly of Julien and testified that the child had

heard Julien call Dalith names like “bitch.” Dalith said she had asked Julien multiple times to

enroll L.C.R. in therapy, and her attorney asserted that Julien had “objected” to that proposal.

               Gamboa testified that she moved in with Dalith and Julien in June 2019. Asked

what problems she saw in the family, she answered, “Well, basically, the way that [Julien] will

interact with the child. Basically, he was too—he didn’t have patience.” He “will scold him all

the time and everything was no, no. The only word that the child will hear from him was no.”

Julien was quiet and spoke to Gamboa very little, but “he was always upset about everything”

and thought “everything in France was better.” He also did not like his job, and Gamboa

testified that she moved in with the family because Julien quit his job and went to Dallas to go

“to a school to learn how to be a truck driver” but then “a week and a half later, he dropped it.

He—he didn’t like it because he told me that he would think—he thought he was not going to

                                                 8
pass the exam.” Gamboa said Julien “told the school that his mother-in-law was very sick with

cancer so that he didn’t have to pay to finish” the course.

               Gamboa testified that Julien was arrested in August 2019 because “he hit the

child, [L.C.R.], and he hit me.” Gamboa said that Julien “was upset because he didn’t want to

work for Uber anymore.” She also said, “I notice when he gets mad because his face gets red.

Everything about the baby will upset him.” L.C.R. was pushing a chair, and Julien “was so upset

that he hit the child with the chair” and then hit and pushed Gamboa “to get out of the way.”

               Gamboa also said that when L.C.R. was about eight months old, the baby “start

touching his scrotum. It hurts kind of strong, but it was as if he was masturbating himself. And

another thing that, you know, I wanted to say, because he will get scared because when he will

get close to him, he will hit him.” Gamboa had made reports to CPS “[b]ecause at the exchanges

every time that [L.C.R.] will come back, he will have bruises, he will come very irritable, and

things like that.” She was asked what L.C.R. is like when he gets back from visits with Julien,

and she said that it made her “very sad” because L.C.R. acts different, acts sad, and “hits himself

in the head.” Gamboa was asked whether earlier in the month, L.C.R. had made an outcry to her

against Julien, and she said he had. At that point, Julien’s attorney objected on grounds of

hearsay. Dalith’s attorney responded, “Your Honor, this is an outcry.” The trial court stated:


       Well, you haven’t done everything that’s required under the Family Code. I
       mean, you really haven’t. And so—but that said, . . . I’m going to sustain your
       objection, but the only thing that’s going to happen now is [Dalith’s attorney] will
       now move into the offer of proof, and so I’m sustaining your objection. She can
       move toward her offer of proof and then we’ll go from there.


               In the offer of proof, Gamboa testified that when she was changing L.C.R.’s

diaper, with just the two of them in the room, L.C.R. said “[t]hat his dad had touched his


                                                 9
peepee.” Gamboa was asked whether L.C.R. made any other comments in that timeframe, and

she answered, “He doesn’t want to be touched. I have videos that every time that he comes back

from his dad, he comes back that way, that he doesn’t want anybody to change his diaper.”

               CPS Investigator Paul Cheever explained that when a report alleging child abuse

or neglect is made, “a supervisor will determine whether or not a case gets stage progressed from

an intake report to an investigation” based on whether the report contains information indicating

a need to investigate. He testified that CPS had investigated five reports related to L.C.R., some

of which involved multiple allegations—one or two were against Dalith, and the rest were

against Julien—and all the reports had been ruled out, the last one being closed in April 2020.3

Earlier allegations were ruled out by other investigators, and Cheever had investigated several of

the more recent allegations against Julien and ruled them out because “[t]here wasn’t sufficient

evidence to state that those allegations occurred.” Cheever discussed with Dalith her allegations

of sexual abuse by Julien, met with Julien, and observed both parties’ homes before ruling out

the allegations. He also said that “there’s been several reports made, but they haven’t been stage

progressed to an investigation,” testifying that since May 2020, the Department had received ten

additional reports, none of which were found to be “sufficient to rise to an investigation.”

Cheever was not aware of any ongoing or active investigations at the time of the hearing, but he

said CPS had received a new report the day before and he did not know “about this new one.”

               Cheever was asked whether he knew anything about the people who had lived in

the Airbnb with Julien. Julien reported that “there was one other person, but then he said people


       3  Dalith and Gamboa testified that they had not made all the reports to CPS but that they
had made reports or allegations to therapists or “different organizations, and they are the ones
that are in charge of calling CPS.” However, according to Cheever’s testimony, as a result of
Dalith’s and Gamboa’s accusations, at least fifteen reports had been made to CPS.
                                               10
were in and out” and “told [Cheever] that he didn’t know the names.” Cheever’s supervisor said

that Cheever “did not have jurisdiction to ask them for that information since it was an Airbnb,”

and therefore, although Cheever was able to view Julien’s residence, he was not able to

investigate other people who might be staying there. Cheever said that at the Airbnb, L.C.R.

slept in the same room as Julien and that there was a crib in the room for the child.

               Leticia Martinez testified that she had known Dalith for about a year and had seen

her with L.C.R. “many times.” She said Dalith is “a mother that’s always aware and watching

the needs of her child” and “she puts him first, his needs, of the child.” She had never seen

Dalith making “a wrong decision as a mother,” nor had she seen Dalith do anything dishonest.

Martinez had visited Dalith’s home and said it was “a very safe place, a very neat place.”

               After taking the case under advisement, the court sent a letter stating that it was

ruling that Julien and Dalith would be appointed joint managing conservators, that Julien would

have the right to designate L.C.R.’s primary residence, and that the parties would have a “one

week on and one week off of 50/50” possession schedule. In April 2021, the court signed a final

decree of divorce to that effect, dividing the parties’ property, appointing both parents as joint

managing conservators, giving Julien the right to designate L.C.R.’s primary residence, and

setting out a possession schedule. On Dalith’s request, the court filed findings of fact and

conclusions of law stating, among other things, that “[t]he Court, in general, found [Julien] to be

a credible witness”; found “portions of [Dalith’s] testimony were credible and others less so”;

found that Dalith was “a difficult witness at times” who had to be cautioned “to focus as a

witness and answer the questions being asked”; found that Cheever “credibly testified about the

numerous allegations made” against Julien by Dalith and that the allegations “had been ruled out

and that there was not DFPS concern with [Julien] having possession” of L.C.R.

                                                11
                                   STANDARD OF REVIEW

               Suits affecting the parent-child relationship are “intensely fact driven” and require

courts to balance many factors. Lenz v. Lenz, 79 S.W.3d 10, 19 (Tex. 2002). “In determining

issues of conservatorship and possession of a child, the primary consideration of the court is the

best interest of the child,” and the trial court has broad discretion to assess the child’s best

interest. Coleman v. Coleman, 109 S.W.3d 108, 110 (Tex. App.—Austin 2003, no pet.) (citing

Tex. Fam. Code § 153.002; Gillespie v. Gillespie, 644 S.W.2d 449, 451 (Tex. 1982)); see In re

J.J.R.S., 627 S.W.3d 211, 218 (Tex. 2021) (“A trial court’s determination of what is in the

child’s best interest, specifically the establishment of terms and conditions of conservatorship, is

a discretionary function.”). Similarly, “[w]e review a trial court’s decision to admit or exclude

evidence for an abuse of discretion.” In re J.P.B., 180 S.W.3d 570, 575 (Tex. 2005). A trial

court does not abuse its discretion unless it acts in an unreasonable or arbitrary manner or

without reference to any guiding principle, and we may not reverse for abuse of discretion

merely because we disagree with the decision. Zeifman v. Michels, 212 S.W.3d 582, 587 (Tex.

App.—Austin 2006, pet. denied); Coleman, 109 S.W.3d at 110.

               In our review, we ask first whether the trial court had sufficient information on

which to exercise its discretion and then whether it erred in its application of that discretion.

Echols v. Olivarez, 85 S.W.3d 475, 477-78 (Tex. App.—Austin 2002, no pet.). There is no

abuse of discretion “as long as some evidence of a substantive and probative character exists to

support the trial court’s decision.” Zeifman, 212 S.W.3d at 587. Under an abuse-of-discretion

standard, legal- and factual-sufficiency challenges “are not independent grounds of error, but are

relevant factors in assessing whether the trial court abused its discretion.” Id. “The test for legal

sufficiency is ‘whether the evidence at trial would enable reasonable and fair-minded people to

                                                 12
reach the verdict under review,’” and requires us to credit evidence favorable to the finding if a

reasonable factfinder could and disregard contrary evidence unless a reasonable factfinder could

not. Teal Trading & Dev., LP v. Champee Springs Ranches Prop. Owners Ass’n, 593 S.W.3d 324,

333 (Tex. 2020) (quoting City of Keller v. Wilson, 168 S.W.3d 802, 827 (Tex. 2005)). In

considering factual sufficiency, we consider the entire record and “set aside the finding only if

the evidence supporting the finding is so weak as to be clearly wrong and manifestly unjust.”

Gonzales v. Maggio, 500 S.W.3d 656, 662 (Tex. App.—Austin 2016, no pet.).

               Whether reviewing legal or factual sufficiency, we must bear in mind that the trier

of fact is the “sole judge of the credibility of the witnesses and the weight to be given their

testimony.” In re P.A.C., 498 S.W.3d 210, 214 (Tex. App.—Houston [14th Dist.] 2016, pet.

denied). “The trial court is in the best position to observe the demeanor and personalities of the

witnesses and can ‘feel’ the forces, powers, and influences that cannot be discerned by merely

reading the record.” Echols, 85 S.W.3d at 477 (quoting Jeffers v. Wallace, 615 S.W.2d 252, 253

(Tex. App.—Dallas 1981, no writ)); see Zeifman, 212 S.W.3d at 587 (trial court “is best able to

observe the witnesses’ demeanor and personalities”); In re J.R.D., 169 S.W.3d 740, 743 (Tex.

App.—Austin 2005, pet. denied) (trial court “is in a better position to determine what will be in

the best interest of the child since it faced the parties and their witnesses, observed their

demeanor, and had the opportunity to evaluate the claims made by each parent”). “In an appeal

from a bench trial, findings of fact are the equivalent of jury answers to special issues,” and

unchallenged findings of fact are binding in our review “unless the contrary is established as a

matter of law or there is no evidence to support the finding.”              Morris v. Veilleux,

No. 03-20-00385-CV, 2021 WL 4341967, at *5 (Tex. App.—Austin Sept. 24, 2021, no pet.)

(mem. op.).

                                               13
                                         DISCUSSION

               On appeal, Dalith complains of the trial court’s decisions related to testimony

about an alleged outcry by L.C.R. and challenges the court’s determinations that it is in L.C.R.’s

best interest for both parents to be appointed joint managing conservators and for Julien to

determine L.C.R.’s primary residence.      Each of her issues is reviewed under an abuse-of-

discretion standard.   See In re J.J.R.S., 627 S.W.3d 211, 218 (Tex. 2021) (best interest,

particularly in matters of conservatorship); In re J.P.B., 180 S.W.3d 570, 575 (Tex. 2005)

(admission of evidence); Supakorndej v. Shang Xu, No. 03-20-00177-CV, 2021 WL 81862, at

*1–2 (Tex. App.—Austin Jan. 7, 2021, pet. denied) (mem. op.) (conservatorship); Johnson

v. Johnson, No. 03-19-00196-CV, 2020 WL 4726589, at *10 (Tex. App.—Austin Aug. 13, 2020,

no pet.) (mem. op.) (primary residence); Coleman v. Coleman, 109 S.W.3d 108, 110

(Tex. App.—Austin 2003, no pet.) (best interest). We will begin with Dalith’s issues that relate

to L.C.R.’s alleged outcry statement.


                                        ALLEGED OUTCRY

               Dalith argues that the trial court abused its discretion in erroneously excluding

Gamboa’s testimony about L.C.R.’s alleged outcry about sexual abuse, that it should have found

the outcry statement to be reliable and admissible, and that the court should not have sustained

Julien’s hearsay objection.

               Dalith asserts that L.C.R.’s “outcry statement and unusual behavior . . . are

consistent with abuse as sexual indecency harmful to a child’s well-being” and argues that the

trial court should have found the alleged outcry to be reliable because Dalith was not present and

thus could not testify about it herself; there was no indication that Gamboa had solicited the

information; Dalith testified that Julien had masturbated in L.C.R.’s presence; and L.C.R. was
                                               14
only two years old when he made the statement and thus was both capable of describing an

instance of sexual indecency and “too young to fabricate such a specific statement.” 4 She argues

that the trial court should have found Gamboa’s testimony to be reliable outcry testimony under

Section 104.006 of the Family Code, which provides:


       In a suit affecting the parent-child relationship, a statement made by a child 12
       years of age or younger that describes alleged abuse against the child, without
       regard to whether the statement is otherwise inadmissible as hearsay, is
       admissible as evidence if, in a hearing conducted outside the presence of the jury,
       the court finds that the time, content, and circumstances of the statement provide
       sufficient indications of the statement’s reliability and:


               (1) the child testifies or is available to testify at the proceeding in court or
               in any other manner provided for by law; or


               (2) the court determines that the use of the statement in lieu of the child’s
               testimony is necessary to protect the welfare of the child.



       4   In her statement of issues presented, Dalith also lists “Issue Four” as follows: “The
trial court erred by failing to make an additional finding of fact of grandmother Maria Gamboa’s
testimony and sexual abuse of L.C.R. by Julien against the great weight of the evidence.”
However, her brief does not present argument related to any omitted findings, instead arguing
that the trial court should have found L.C.R.’s alleged outcry, as described in Gamboa’s
testimony, to be reliable and admissible. “Points of error asserted on appeal but not briefed are
waived.” Smith v. Tilton, 3 S.W.3d 77, 84 (Tex. App.—Dallas 1999, no pet.); see Tex. R. App.
P. 38.1(i) (appellant’s brief must include argument for contentions made, with citations to
authority and to appellate record). Further, the trial court entered findings of fact and
conclusions of law as requested by Dalith, including findings related to the parents’ credibility,
and she did not request further findings or otherwise complain of any omitted findings. “When a
party fails to timely request additional findings and conclusions, it is deemed to have waived the
right to complain on appeal of the court’s failure to make them.” Howe v. Howe, 551 S.W.3d 236,
244 (Tex. App.—El Paso 2018, no pet.); see Hamilton v. Hamilton, No. 02-19-00211-CV,
2020 WL 6498528, at *1 (Tex. App.—Fort Worth Nov. 5, 2020, no pet.) (mem. op.); see also
In re Marriage of C.A.S. & D.P.S., 405 S.W.3d 373, 381 (Tex. App.—Dallas 2013, no pet.)
(untimely request for additional findings waives issue related to refusal to enter additional
findings); Goodfellow v. Goodfellow, No. 03-01-00633-CV, 2002 WL 31769028, at *8 (Tex.
App.—Austin Dec. 12, 2002, no pet.) (not designated for publication) (same). Thus, any
complaints about omitted findings are waived.
                                                 15
Tex. Fam. Code § 104.006. She also argues that even if the testimony was not admissible under

Section 104.006, it should have been admitted under one of the following hearsay exclusions:



       (2) Excited Utterance. A statement relating to a startling event or condition,
       made while the declarant was under the stress of excitement that it caused.


       (3) Then-Existing Mental, Emotional, or Physical Condition. A statement of
       the declarant’s then-existing state of mind (such as motive, intent, or plan) or
       emotional, sensory, or physical condition (such as mental feeling, pain, or bodily
       health), but not including a statement of memory or belief to prove the fact
       remembered or believed unless it relates to the validity or terms of the
       declarant’s will.


Tex. R. Evid. 803(2), (3).

               “The trial court has extensive discretion in evidentiary rulings, and we will uphold

decisions within the zone of reasonable disagreement.”            Diamond Offshore Servs. Ltd.

v. Williams, 542 S.W.3d 539, 545 (Tex. 2018). In determining whether an alleged outcry should

be admitted, a trial court considers various “[i]ndicia of reliability,” which may include:


       (1) whether the child victim testifies at trial and admits making the out-of-court
       statement, (2) whether the child understands the need to tell the truth and has the
       ability to observe, recollect, and narrate, (3) whether the other evidence
       corroborates the statement, (4) whether the child made the statement
       spontaneously in his own terminology or whether evidence exists of prior
       prompting or manipulation by adults, (5) whether the child’s statement is clear
       and unambiguous and rises to the needed level of certainty, (6) whether the
       statement is consistent with other evidence, (7) whether the statement describes an
       event that a child of the victim’s age could not be expected to fabricate,
       (8) whether the child behaves abnormally after the contact, (9) whether the child
       has a motive to fabricate the statement, (10) whether the child expects punishment
       because of reporting the conduct, and (11) whether the accused had the
       opportunity to commit the offense.




                                                 16
In re M.R., 243 S.W.3d 807, 813 (Tex. App.—Fort Worth 2007, no pet.) (citing Tex. Code Crim.

Proc. art. 38.072; Norris v. State, 788 S.W.2d 65, 70 (Tex. App.—Dallas 1990, pet. ref’d)). It is

true that, as Dalith notes and our sister court has explained, the reliability to be assessed under

Section 104.006, or its criminal equivalent Article 38.072, is “the reliability of the child’s

declaration, not the witness relaying the child’s declaration.” Id. (citing Tex. Code Crim. Proc.

art. 38.072; Holland v. State, 770 S.W.2d 56, 59 (Tex. App.—Austin 1989), aff’d, 802 S.W.2d 696

(Tex. Crim. App. 1991)). However, that does not mean that a trial court is required to admit

testimony about an alleged outcry if it determines that the witness seeking to give the testimony

is not credible. 5

                 On this record, whether we consider the testimony’s admissibility under Section

104.006 or Rule 803, we cannot conclude that the trial court’s decision to exclude Gamboa’s

testimony about L.C.R.’s alleged statement falls outside the zone of reasonable disagreement.

See Diamond Offshore, 542 S.W.3d at 545. The trial court explicitly found Julien to be credible

and Dalith to be less so—the court did not make any findings specific to Gamboa’s credibility,

and Dalith did not request any. Gamboa, who testified through a translator, had to be redirected

several times to answer the question asked or to limit her answers and gave testimony that at

times was inconsistent or difficult to understand.          Given the trial court’s credibility

determinations, the possible language barrier, the tenor of Gamboa’s testimony about Julien in

general, Julien’s testimony that Gamboa never liked him and had lied to the police and CPS

about him, Cheever’s testimony about the large number of reports made against Julien that were

        5 The vast majority of the caselaw in this area focuses on whether a trial court abuses its
discretion in admitting hearsay, rather than whether it abuses its discretion in excluding it. Even
if a statement could be admissible because it could be viewed as sufficiently falling under Rule
104.006 or another hearsay exception, that does not mean that the trial court was required to
admit it—only that we would uphold its admission if the court had so decided.
                                                17
investigated and ruled out or did not rise to the level of warranting an investigation, L.C.R.’s

youth, and the substance of the alleged outcry, 6 the court did not abuse its discretion in

determining that Gamboa’s testimony about L.C.R.’s alleged statement was not something on

which it could rely. See P.A.C., 498 S.W.3d at 214 (factfinder is sole judge of credibility and

weight to be given to testimony); Echols, 85 S.W.3d at 477 (trial court observes witnesses and

“can ‘feel’ the forces, powers, and influences that cannot be discerned” from appellate record).

We overrule Dalith’s issues related to the trial court’s refusal to admit Gamboa’s testimony about

L.C.R.’s alleged outcry.


                        FINDINGS RELATED TO CONSERVATORSHIP

               In her remaining issues, Dalith contends that the court’s decisions related to

conservatorship are against the great weight and preponderance of the evidence and that the

evidence is legally and factually insufficient to support the court’s finding that it is in L.C.R.’s

best interest to appoint the parents as joint managing conservators. 7




       6   Gamboa testified that L.C.R. told her that Julien “had touched his peepee.” However,
it is not unusual for a parent to have to touch their child’s genitals, particularly a young child
who wears a diaper and needs assistance bathing. And under Article 38.07 of the Code of
Criminal Procedure, Section 104.006’s criminal equivalent, see In re M.R., 243 S.W.3d 807, 813
(Tex. App.—Fort Worth 2007, no pet.), “[t]o qualify as an outcry, ‘the statement must be more
than words which give a general allusion that something in the area of child abuse was going
on,’” Hines v. State, 551 S.W.3d 771, 781 (Tex. App.—Fort Worth 2017, no pet.) (quoting
Garcia v. State, 792 S.W.2d 88, 91 (Tex. Crim. App. 1990), and citing Tex. Code Crim. Proc.
art. 38.072).
       7  Dalith also includes in her list of appellate issues challenges to the court’s
primary-residence determination. However, she does not brief that issue and instead subsumes it
into her argument related to the court’s decision to name her and Julien as joint managing
conservators, apparently assuming that if we were to determine there was error in naming the
parents as joint managing conservators, she would be named sole managing conservator and
given the right to determine the child’s primary residence. She does not present any independent
                                                 18
               “It is a rebuttable presumption that the appointment of the parents of a child as

joint managing conservators is in the best interest of the child,” but if a trial court finds a history

of family violence involving the child’s parents, the presumption disappears. Tex. Fam. Code

§ 153.131. If the parents do not file an agreed parenting plan, the trial court may appoint them as

joint managing conservators “only if the appointment is in the best interest of the child” in light

of, as relevant here, whether the child’s “physical, psychological, or emotional needs and

development” will benefit from the appointment of joint managing conservators; the parents’

ability “to give first priority to the welfare of the child and reach shared decisions in the child’s

best interest”; “whether each parent can encourage and accept a positive relationship between the

child and the other parent”; the parents’ pre-suit participation in child rearing; the geographical

proximity of the parents’ residences; and “any other relevant factor.” Id. § 153.134(a). When

the parents are appointed joint managing conservators, the trial court must designate one parent

as having the exclusive right to determine the child’s primary residence. Id. § 153.134(b)(1).

               Dalith argues that the trial court erred in naming Julien as a joint managing

conservator because of her testimony that she caught him masturbating in front of L.C.R. and

that the child was acting out after his time with Julien; Gamboa’s testimony that Julien threw a

chair at the child and was arrested for assaulting her; both Dalith’s and Gamboa’s testimony that

the child came home from Julien’s visitations with unexplained bruises; and the fact that Julien

lived in an Airbnb where other people were present. However, Dalith neglects to mention that

Cheever testified about at least ten reports made to CPS—either by Dalith and Gamboa or by

other agencies to whom they had made allegations of abuse by Julien—and explained that CPS



argument and, because we affirm the court’s conservatorship decision, we thus will not
reevaluate its decision that Julien should be allowed to determine L.C.R.’s primary residence.
                                                  19
investigated several and ruled them out and determined that others did not rise to the level of

warranting an investigation. Further, Julien testified that he had not committed assault, had not

engaged in any sexually inappropriate behavior, and had not neglected or harmed the child, while

L.C.R. had required abscess surgery after Dalith’s visitation period. He also testified that he had

moved out of the Airbnb and into his own residence, and there was no evidence that any of the

other residents of the Airbnb had harmed L.C.R.

               To sustain Dalith’s challenge would require us to re-evaluate the trial court’s

credibility assessments and its decisions related to the weight to be given to competing evidence,

and we decline to do so. See Coleman, 109 S.W.3d at 111 (“The trial court is in a better position

to determine what will be in the best interest of the children since it faced the parties and their

witnesses, observed their demeanor, and had the opportunity to evaluate the claims made by each

parent.”); Echols, 85 S.W.3d at 477 (“The trial court is in the best position to observe the

demeanor and personalities of the witnesses and can ‘feel’ the forces, powers, and influences that

cannot be discerned by merely reading the record.”). On this record, we cannot hold that the trial

court abused its discretion in evaluating the evidence in light of the relevant factors. See, e.g.,

Supakorndej, 2021 WL 81862, at *3 (affirming trial court’s decision to give mother rights to

determine child’s primary residence and make education decisions because trial court, which

must evaluate witness credibility and resolve evidentiary conflicts, “heard testimony from both

parties that they had difficulties in communicating and making decisions, especially regarding

their residence and where A.S. would attend school”); Johnson v. Johnson, No. 03-19-00196-CV,

2020 WL 4726589, at *11–12 (Tex. App.—Austin Aug. 13, 2020, no pet.) (mem. op.) (affirming

trial court’s decision awarding husband right to determine children’s primary residence after

parents produced contradicting witness testimony about behavior and respective parenting and

                                                20
explaining that “we will not reevaluate the credibility of the witnesses or the weight to be given

the evidence,” and “our review is limited to ensuring that some evidence of a substantive and

probative character exists to support the trial court’s decision”); Coleman, 109 S.W.3d at 111

(observing that trial court “obviously did not find that the testimony regarding the parties’ sexual

activities amounted to a history or pattern of physical or sexual abuse by” husband, and because

it “obviously did not find the testimony to be credible evidence of a history of sexual abuse, it

was not bound by section 153.004(b)”). We overrule Dalith’s challenges to the trial court’s

decisions to appoint both parents as joint managing conservators and to award Julien the right to

determine L.C.R.’s primary residence.


                                         CONCLUSION

               Having overruled Dalith’s appellate issues, we affirm the trial court’s

divorce decree.



                                              __________________________________________
                                              Darlene Byrne, Chief Justice

Before Chief Justice Byrne, Justices Kelly and Smith

Affirmed

Filed: September 20, 2022




                                                21